—Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered February 1, 1989, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination revoking petitioner’s master electrician’s license and imposing a $1,000 penalty, and an order of the same court, entered on or about June 30, 1989, which granted petitioner reargument and, upon reargument, adhered to its original decision, are unanimously affirmed, without costs.
While petitioner was charged by the Department of Buildings of the City of New York with violating section 27-3017 (b) of the Administrative Code of the City of New York for making false statements at two hearings before the New York City Electrical Board, it was proper for the Department instead to penalize petitioner pursuant to section 27-3016 (a) (1) (6), which authorizes the Commissioner, after a hearing, to revoke or suspend a license, and to impose a fine not exceeding $1,000 for each offense, for fraudulent dealing or misrepresentation. The Board found petitioner guilty of making misrepresentations based upon his own contradictory testimony and the testimony of other adverse witnesses whom the Board found to provide credible evidence that effectively contradicted petitioner’s testimony. We decline to adopt petitioner’s interpretation of section 27-3016 as being limited to regulating misrepresentations made in public documents and the like, as the language of section 27-3016 does not lend itself to such a restrictive interpretation. Considering the deleterious effect of petitioner’s testimony on both a master electrician’s license applicant and the Board’s administration of its affairs, the sanction imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Concur—Kupferman, J. P., Carro, Milonas, Wallach and Smith, JJ.